DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment on Claim Line Numbers
Please note that any mention of line numbers of a claim in this office action refers to the claim as it appears in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below.

Objection to the Drawings
The text of 37 CFR 1.84(o) is as follows:
“(o) Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.”  (Bold added).
The text of 37 CFR 1.84(t) is as follows:
(t) Numbering of sheets of drawings. The sheets of drawings should be numbered in consecutive Arabic numerals, starting with 1, within the sight as defined in paragraph (g) of this section. These numbers, if present, must be placed in the middle of the top of the sheet, but not in the margin. The numbers can be placed on the right-hand side if the drawing extends too close to the middle of the top edge of the usable surface. The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion. The number of each sheet should be shown by two Arabic numerals placed on either side of an oblique line, with the first being the sheet number and the second being the total number of sheets of drawings, with no other marking.  (Bold added).
The drawings are objected to because they fail to comply with 37 CFR 1.84(o) and with 37 CFR 1.84(t).  Particularly, Figure 6 fails to comply with 37 CFR 1.84(o) in that certain drawing elements fail to include, “suitable descriptive legends” that are “necessary for understanding of the drawing,” which “suitable descriptive legends” are hereby “required by the examiner” for the following drawing elements of Figure 6: 602, 604, 606, and 608.  (For example, for an drawing element identifying an amplifier, the “suitable descriptive legend” would be the word, “AMPLIFIER.”).  In addition, the sheet of drawings “6/12” fails to comply with 37 CFR 1.84(t) in that the numeral “12” is not “the total number of sheets of drawings.”  Correction is hereby required for all identified items in this section of the office action.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 4-5 of independent claim 1, the claim language, “a first port configured to receive sensor measurement data from at least one sensor” is indefinite and unclear in context as to what is meant by the word, “port” in its usual and ordinary sense being “configured to receive sensor measurement data from at least one sensor.”  In “IEEE 100: The Authoritative Dictionary of IEEE Standard Terms,” seventh edition, on page 844, the definition of “port” in its first sense reads, “A place of access to a device or network where energy may be supplied or withdrawn or network variables may be observed or measured.”  Interpreting the claim language of lines 4-5 of claim 1 in light of this standard definition of the word, “port,” the overall phrase is not clear and definite in context as to how a “port” may be “configured” as claimed, being, “A place of access …”.  It is noted that a “port” is an place of access to a device, not the device itself.  Substantially the same problem occurs with the same phrase on lines 4-5 of independent claim 9.
Similarly, on lines 6-7 of independent claim 1, the claim language, “a second port configured to receive a signal pulse, wherein the signal pulse represents a time of measurement according to a first time domain of the received sensor measurement data” is indefinite and unclear in context as to what is meant by the word, “port” in its usual and ordinary sense being “configured to receive a signal pulse, wherein the signal pulse represents a time of measurement according to a first time domain of the received sensor measurement data.”  It is noted that the wherein clause in the phrase is part of the description of the configuring, so it is additionally not clear how the configuring of the port can define the pulse that is received.  In “IEEE 100: The Authoritative Dictionary of IEEE Standard Terms,” seventh edition, on page 844, the definition of “port” in its first sense reads, “A place of access to a device or network where energy may be supplied or withdrawn or network variables may be observed or measured.”  Interpreting the claim language of lines 4-5 of claim 1 in light of this standard definition of the word, “port,” the overall phrase is not clear and definite in context as to how a “port” may be “configured” as claimed, being, “A place of access …”.  It is noted that a “port” is an place of access to a device, not the device itself.  Substantially the same problem occurs on lines 6-7 of independent claim 9.
For purposes of examination, the uses of the term, “port” are interpreted according to the IEEE definition, since Applicant has not defined the term differently in the specification.
Each of dependent claims 2-8 is unclear, at least, in that it depends ultimately from unclear, independent claim 1.
Each of dependent claims 10-16 is unclear, at least, in that it depends ultimately from unclear, independent claim 9.

Prior Art Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 11-12, 15-16, 18-20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 107659367A), hereinafter Wang et al (‘367).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of global navigation satellite systems.
The text of independent claim 1 is as follows:
“1. A global navigation satellite system receiver configured to time-2stamp one or more asynchronous sensor measurements, wherein the 3receiver comprises:  4a first port configured to receive sensor measurement data from at 5least one sensor;  6a second port configured to receive a signal pulse, wherein the 7signal pulse represents a time of measurement according to a first time 8domain of the received sensor measurement data;  9a circuit configured to generate based on the received signal pulse 10a timestamp according to a second time domain; and  11a processor configured to associate the generated timestamp in the 12second time domain with the received sensor measurement data.”
Wang et al (‘367) discloses, “A global navigation satellite system receiver configured to time-stamp one or more asynchronous sensor measurements” (lines 1-2) noting the first paragraph under the header, “Background Technology,” and noting that Wang et al (‘367) timestamps measurements from sensors.
The claim 1, “first port configured to receive sensor measurement data from at 5least one sensor” (lines 4-5) is met by any of the ports or interfaces in Wang et al (‘367) of the “data acquisition module,” which have lists of examples, including bus, ethernet, USB, RS232, and CAN interface, where the port receives sensor information in step S1 for storage in step S2.
The claim 1, “second port configured to receive a signal pulse, wherein the 7signal pulse represents a time of measurement according to a first time 8domain of the received sensor measurement data” (lines 6-8), is met in Wang et al (‘367) by the port in the “data acquisition module” for the “original time value,” which is in a first time domain, being the time domain before correction of the sensor data.
The claim 1, “processor configured to associate the generated timestamp in the second time domain with the received signal measurement data” (lines 11-12) is met in Wang et al (‘367) by the “single-chip microcomputer micro-Processor chips (MCU),” as it performs “time data differentiation processing” by an “adaptive algorithm” and as it performs the timestamping after the “time data differentiation processing.”
The claim 1 limitation, “to generate based on the received signal pulse a timestamp according to a second time domain” (lines 9-10) is met in Wang et al (‘367) by the generating of the timestamp that is used after “time data differentiation processing,” however, this limitation of lines 9-10 of claim 1 is not disclosed as being done by a “circuit” (line 9).  It would have been obvious to one of ordinary skill-in-the-art that the timestamp generating in Wang et al (‘367), rather than being implemented in a processor, could be done in a “circuit,” for the advantage of reduced load on the Wang et al (‘367) processor.
In that each and every claimed feature in independent claim 1 is present in Wang et al (‘367) as applied above, independent claim 1 is obvious over Wang et al (‘367).
As for the further limitations of dependent claim 2, Wang et al (‘367) mentions, “Each initial data in buffer area stamps time mark,” and, further, states, “the initial data is stored in the signal buffer area,” as well as remarking in the discussion of step S2 that data is stored, it would have been obvious to one of ordinary skill-in-the-art in storing data in memory to associate that data with its timestamp as a sort of indexing to distinguish data sets from one another.
Next, looking to the further limitations of dependent claim 3, Wang et al (‘367) discloses generally that the data correction is done, “according to the requirement of specific agreement,” which is understood to mean that either time source in Wang et al (‘367) could be used as the basis for the disclosed correction.  So, it would have been obvious to one of ordinary skill-in-the-art the time basis for the correction could be local time, as opposed to GPS time.
As for the further limitations of dependent claim 4, these would be substantially-met by Wang et al (‘367) as applied above to dependent claim 3, in that any local time has a fixed relationship to GPS time, both having the same rate of time passage.  That is to say, a clocked second in local time would be the same as a clocked second in GPS time, so the relationship between the two clocks would remain fixed is a “known relationship.”
The further limitations of dependent claim 7 are substantially-met by Wang et al (‘367) as applied above to independent claim 1, in that a GPS receiver computes “global position,” “velocity,” and obtains “a global navigation satellite system time” based on the received satellite signal.  In Wang et al (‘367), there is discussion of obtaining GPS time in the discussion of step S2.  However, “received sensor measurement data” being used in calculating “global position,” “velocity,” and “a global navigation satellite system time” is not disclosed in Wang et al (‘367), but it would have been obvious to one of ordinary skill-in-the-art to try in that the time data with the “received sensor measurement data” could be used as a back-up for the GPS system time in the calculation, with reasonable expectation of success.
With respect to the further limitations of dependent claim 8, it would have been obvious to one of ordinary skill-in-the-art to supply the “pre-processor” in Wang et al (‘367) for data formatting as claimed so that the sensor data would be in a format that is usable by the “data acquisition module” and by the “control module.”
The remarks with respect to the further limitations of dependent claim 10 are substantially those made above with respect to dependent claim 2.
The remarks with respect to the further limitations of dependent claim 11 are substantially those made above with respect to dependent claim 3.
The remarks with respect to the further limitations of dependent claim 12 are substantially those made above with respect to dependent claim 4.
The remarks with respect to the further limitations of dependent claim 15 are substantially those made above with respect to dependent claim 7.
The remarks with respect to the further limitations of dependent claim 16 are substantially those made above with respect to dependent claim 8.
The remarks with respect to the further limitations of dependent claim 18 are substantially those made above with respect to dependent claim 2, in that claim 18 is the method step corresponding to the apparatus of dependent claim 2.
The remarks with respect to the further limitations of dependent claim 19 are substantially those made above with respect to dependent claim 3, in that claim 19 is the method step corresponding to the apparatus of dependent claim 3.
The remarks with respect to the further limitations of dependent claim 20 are substantially those made above with respect to dependent claim 4, in that claim 20 is the method step corresponding to the apparatus of dependent claim 4.
The remarks with respect to the further limitations of dependent claim 23 are substantially those made above with respect to dependent claim 7, in that claim 23 is the method step corresponding to the apparatus of dependent claim 7.
The remarks with respect to the further limitations of dependent claim 24 are substantially those made above with respect to dependent claim 8, in that claim 24 is the method step corresponding to the apparatus of dependent claim 8.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (‘367).
Wang et al (‘367) discloses, “A global navigation satellite system receiver configured to time-stamp one or more asynchronous sensor measurements” (lines 1-2) noting the first paragraph under the header, “Background Technology,” and noting that Wang et al (‘367) timestamps measurements from sensors.
The claim 9, “first port configured to receive sensor measurement data from at 5least one sensor” (lines 4-5) is met by any of the ports or interfaces in Wang et al (‘367) of the “data acquisition module,” which have lists of examples, including bus, ethernet, USB, RS232, and CAN interface, where the port receives sensor information in step S1 for storage in step S2.
The claim 9, “second port configured to receive a signal pulse, wherein the 7signal pulse represents a time of measurement according to a first time 8domain of the received sensor measurement data” (lines 6-8), is met in Wang et al (‘367) by the port in the “data acquisition module” for the “original time value,” which is in a first time domain, being the time domain before correction of the sensor data.
The claim 9, “processor configured to generate based on the received signal 10pulse a timestamp according to a second time domain and associate the 11generated timestamp in the second time domain with the received sensor measurement data” (lines 11-12) is met in Wang et al (‘367) by the “single-chip microcomputer micro-Processor chips (MCU),” as it performs “time data differentiation processing” by an “adaptive algorithm” and as it generates a timestamp and performs the timestamping after the “time data differentiation processing.”
In that each and every claimed feature in independent claim 9 is plainly disclosed in Wang et al (‘367), independent claim 9 is anticipated by Wang et al (‘367).
The remarks with respect to independent claim 17 are substantially those made above with respect to independent claim 9, in that claim 17 is the method claim corresponding to the apparatus of claim 9.

Potentially-Allowable Subject Matter
Claims 21-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5, 6, 13, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jin et al (CN1036167110A) is of general interest for showing the use of a “time tag” in a multi-sensor combined navigation time synchronizing system.
Zhang et al (WO 2019/215473 A1) is of general interest for a multi-sensor data fusing system that uses time stamping.
Zhang et al (US 2019/0317507 A1) is of general interest for the disclosure relating to the use of timestamping in a multi-sensor system.
Tascione et al (US 2018/0088584 A1) is of general interest for the disclosure relating to sensor synchronization and timestamping.
Zhang et al (US 10,816,995 B2) is of general interest for the disclosure relating to timestamping in a GPS system with a sensor.
“IEEE 100: The Authoritative Dictionary of IEEE Standard Terms,” seventh edition, is cited for the definition of “port,” as discussed in section 8 above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648